Name: Commission Regulation (EEC) No 2443/90 of 22 August 1990 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 8 . 90 Official Journal of the European Communities No L 229/61 COMMISSION REGULATION (EEC) No 2443/90 of 22 August 1990 altering the export refunds on milk and milk products HAS ADOPTED THIS REGULATION : / THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 3879/89 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 2395/90 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2395/90 to the information known to the Commission that the export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein, Article 1 1 . The export refunds referred to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to Regulation (EEC) No 2395/90 amended are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein. 2. There shall be no refunds for exports to Zone E for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2329 . 3 . There shall be no refunds for exports to Portugal, including the Azores and Madeira, nor for German Democratic Republic, for milk and milk products listed in Article 1 of Regulation (EEC) No 804/68. Article 2 This Regulation shall enter into force on 23 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 148, 28 : 6. 1968, p. 13 . (2) OJ No L 378, 27. 12. 1989, p. 1 . (3) OJ No L 222, 17. 8 . 1990, p. 12. No L 229/62 Official Journal of the European Communities 23. 8 . 90 ANNEX to the Commission Regulation of 22 August 1990 altering die export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 040210 11 000 04021019 000 040210 91 000 0402 10 99 000 0402 21 11 200 0402 21 11 300 0402 21 11 500 0402 21 11 900 0402 21 17 000 0402 21 19 300 0402 21 19 500 0402 21 19 900 0402 21 91 100 0402 21 91 200 0402 21 91 300 0402 21 91 400 0402 21 91 500 0402 21 91 600 0402 21 91 700 0402 21 91 900 0402 21 99 100 0402 21 99 200 0402 21 99 300 0402 21 99 400 0402 21 99 500 0402 21 99 600 0402 21 99 700 0402 21 99 900 0402 29 15 200 0402 29 15 300 0402 29 15 500 0402 29 15 900 0402 29 19 200 0402 29 19 300 0402 29 19 500 0402 29 19 900 0402 29 91 100 0402 29 91 500 0402 29 99 100 0402 29 99 500 0402 91 11 110 0402 91 11 120 0402 91 11 310 0402 91 11 350 0402 91 11 370 0402 91 19 110 0402 91 19 120 0402 91 19 310 0402 91 19 350 0402 91 19 370 70,00 70,00 0,7000 0,7000 70,00 99,72 106,00 115,00 70,00 &gt; 99,72 106,00 115,00 115,96 116.87 118,53 128,15 131,43 143,96 151,51 159.88 115,96 116.87 118,53 128,15 131,43 143,96 151,51 159.88 0,7000 0,9972 1,0600 1,1500 0,7000 0,9972 1,0600 1,1500 1,1596 1,2815 1,1596 1,2815 4,55 10,51 19,53 24,42 30,28 4,55 10,51 19,53 24,42 30,28 23 . 8 . 90 Official Journal of the European Communities No L 229/63 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination f) Amount of refund 0402 91 31 100 0402 91 31 300 0402 91 39 100 0402 91 39 300 0402 91 51 000 0402 91 59 000 040291 91 000 0402 91 99 000 0402 99 11 110 0402 99 11 130 0402 99 11 150 0402 99 11 310 0402 99 11 330 0402 99 11 350 0402 99 19 110 0402 99 19 130 0402 99 19 150 0402 99 19 310 0402 99 19 330 0402 99 19 350 0402 99 31 110 0402 99 31 150 0402 99 31 300 0402 99 31 500 0402 99 39 110 040299 39 150 0402 99 39 300 0402 99 39 500 0402 99 91 000 0402 99 99 000 0404 90 11 100 0404 90 11 910 0404 90 11 950 0404 90 13 120 0404 90 13 130 0404 90 13 140 0404 90 13 150 0404 90 13 91 1 0404 90 13 913 0404 90 13 915 0404 90 13 917 0404 90 13 919 0404 90 13 931 0404 90 13 933 0404 90 13 935 0404 90 13 937 0404 90 13 939 0404 90 19 1 10 0404 90 19 115 0404 90 19 120 0404 90 19 130 0404 90 19 135 ¢ 21,87 35,78 21,87 35,78 25,72 25,72 93,10 93,10 0,0455 0,1051 0,1967 22,53 27.52 37,32 0,0455 0,1051 0,1967 22.53 27.52 37,32 0,2380 38,94 0,4690 0,8155 0,2380 38,94 0,4690 0,8155 0,9310 0,9310 70,00 4,55 19.53 70,00 99,72 106,00 115,00 4,55 10,51 16,29 25,72 39,20 19,53 24,42 30,28 35,78 37,44 115,96 116,87 118,53 128,15 131,43 No L 229/64 Official Journal of the European Communities 23 . 8 . 90 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0404 90 19 150 0404 90 19 160 0404 90 19 180 0404 90 19 900 0404 90 31 100 0404 90 31 910 0404 90 31 950 0404 90 33 120 0404 90 33 130 0404 90 33 140 0404 90 33 150 0404 90 33 911 0404 90 33 913 0404 90 33 915 0404 90 33 917 0404 90 33 919 0404 90 33 931 0404 90 33 933 0404 90 33 935 0404 90 33 937 0404 90 33 939 0404 90 39 110 0404 90 39 115 0404 90 39 120 0404 90 39 130 0404 90 39150 0404 90 39 900 0404 90 51 100 0404 90 51 910 0404 90 51 950 0404 90 53 110 0404 90 53 130 0404 90 53 150 0404 90 53 170 0404 90 53 911 0404 90 53 913 0404 90 53 915 0404 90 53 917 0404 90 53 919 0404 90 53 931 0404 90 53 933 0404 90 53 935 0404 90 53 937 0404 90 53 939 0404 90 59 130 0404 90 59 150 0404 90 59 930 0404 90 59 950 0404 90 59 990 0404 90 91 100 0404 90 91 910 0404 90 91 950 0404 90 93 110 0404 90 93 130 0404 90 93 150 143,96 151,51 159,88 70,00 4,55 19,53 70,00 99,72 106,00 115,00 4,55 10.51 16,29 25,72 39,20 19,53 24,42 30,28 35,78 37,44 115,96 116,87 118,53 128,15 131,43 0,7000 0,0455 22,53 0,7000 0,9972 1,0600 1,1500 0,0455 0,1051 0,1629 0,2572 0,3920 22,53 27.52 37,32 38,94 1,1596 1,2815 0,5652 0,8155 0,9310 0,7000 0,0455 22.53 0,7000 0,9972 1,0600 23 . 8 . 90 Official Journal of the European Communities No L 229/65 (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amount of refund 0404 90 93 170 0404 90 93 911 0404 90 93 913 0404 90 93 915 0404 90 93 917 0404 90 93 919 0404 90 93 931 0404 90 93 933 0404 90 93 935 0404 90 93 937 0404 90 93 939 0404 90 99 130 0404 90 99 150 0404 90 99 930 0404 90 99 950 0404 90 99 990 i 1,1500 0,0455 0,1051 0,1629 0,2572 0,3920 22,53 27,52 37,32 38,94 1,1596 1,2815 0,5652 0,8155 0,9310 (") The code numbers for the destinations are those set out in the Annex to Commission Regulation (EEC) No 420/90 (OJ No L 44, 20. 2. 1990, p. 15). For destinations other than those indicated for each 'product code', the amount of the refund applying is indi ­ cated by Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ).